441 F.2d 260
Evelio SORIANO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 30830.
United States Court of Appeals, Fifth Circuit.
May 4, 1971.

Appeal from the United States District Court for the Middle District of Florida; Ben Krentzman, District Judge.
Evelio Soriano, pro se.
John S. Briggs, U. S. Atty., Bernard H. Dempsey, Jr., Asst. U. S. Atty., Tampa, Fla., for respondent-appellee.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981


2
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966